Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	The information disclosure statement filed on July 19, 2021 has been considered. However, US patent 8725491 appears to be a typographical error. The correct number for Shaw appears to be 8715491, and this has been cited on the PTO-892. 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBee.
Claim(s) 1, 3, 4, 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBee.
McBee discloses a drain inlet comprising an inlet seal with two sections (E and F) that are hinged together, both of which have openings, wherein one of the sections is moveable, biased by gravity, to a closed position that directs fluid to the openings and a second open position allowing access to the inlet, as claimed in claim 17. 
Claim 1 and its dependent claims differ from McBee in recitation of the inlet having a plurality of sidewalls, rather than the single cup shown by McBee. It is submitted that plural sidewalls, such as for a square or rectangular configuration would have been an obvious alternate configuration for the circular configuration shown by McBee. The recitations of claims 3, 4 and 9 are disclosed by McBee. With respect to claim 13, it is submitted that the drain may obviously be made in any desired size. With respect to claims 14 and 15, it is submitted that the entirety of the hinged section forms the claimed access portal, and that length and width are interchangeable for a circular or square drain, depending on the direction viewed.
4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBee in view of Gonzalez.
Claim 2 differs from McBee in recitation of a spring biasing the movable section. It is submitted that spring biasing of a hinged section is well known, as exemplified by Gonzalez, and would therefore have been an obvious addition to the device of McBee, to assist in retaining the cover closed.
5.	Claim(s) 5, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBee in view of Reshan or Goodhart.
Claims 5 and 16 differ from McBee in recitation of a seal. Seals in similar drain covers are well known, as exemplified by Reshan (20) and Goodhart (14), and would therefore have been an obvious addition to McBee, to prevent leakage.
Claim 20 is an independent claim similar to claim 1, but reciting pivotal connection to the sidewall rather than to the other section. Sidewall hinges in similar drains are known, as exemplified by Reshan and Goodhart, and would therefore have been an obvious alternative design configuration for the drain of McBee. 
6.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 5 above, and further in view of Palmer.
Claims 6 and 7 recite hydrocarbon or UV resistant seal materials. It is submitted that such seal materials are well known, as exemplified by Palmer (see column 5, lines 18-27, which disclose, among other materials, nitrile, as exemplified by applicant’s specification), and would therefore have been obvious choices for the seals of claim 5, depending on conditions.
7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBee in view of Hurst or Cook.
	Claim 8 differs from McBee in recitation of brushes. The use of brushes in a drain is well known, as exemplified by Hurst and Cook, and would therefore have been an obvious addition to the drain of McBee, to block larger particles.
8.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBee in view of Murphy.
Claim 10 differs from McBee in recitation of the second section being inclined. It is known to provide inclined covers in a drain as exemplified by Murphy. It would therefore have been obvious to provide inclined sections to the cover of McBee, as a known alternative drain design providing a greater surface area.
9.	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBee in view of Japanese patent 2008-267006.
	Claim 11 differs from McBee in recitation of a catch to facilitate lifting, specified to be an eye hook in claim 12. Eye hooks are well known, as exemplified by the Japanese patent, and would therefore have been an obvious addition to the drain cover of McBee, to facilitate lifting.
10.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton or McInnis, each in view of Tremouilhac or Crumpler.
	Moulton and McInnis disclose inlet seals for guiding fluid to an opening with inspection ports (82 in Moulton, 300 in McInnis). Claim 18 differs in recitation of the port cover being slidable, while claim 19 further recites a guide rail. It is known to slide a cover over an opening by a guide rail as exemplified by Tremouilhac (12, 13) and Crumpler (figures 16-18), and would therefore have been a known and obvious alternative configuration for the pop-on covers of Moulton or McInnis. Note also, the sliding configuration of the filter support of McInnis.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778